ON REHEARING.
Per CURIAM.
The facts in this case are undisputed. They were succinctly set forth in the opinion filed herein. To repeat them would be an act of supererogation. Simply stated, the *114facts as they appear in the record are these: One R. S. Browne, being at the time president of the Moscow National Bank, entered into an agreement with Barghoorn, who was the agent of the appellant, by which they were together to realize a profit out of a specnlation in Indian drafts; that is, drafts paid by the government to the Nez Perees Indians upon a purchase of Indian lands. This was as set forth in appellant’s findings of fact No. 9, submitted to the court, and by the court refused, and which is as follows: “9. That Barghoorn and R. S. Browne had agreed together to use the said money of the plaintiff for the purpose of purchasing Indian drafts, which they had no authority to do, and did misapply the funds of the plaintiff to further their own business or profit, and were wrongfully diverting said money from the purposes for which it was intrusted to said Barghoorn by the appellant.” Accepting this statement of fact as fully supported by the evidence, which we think it is, upon what principle can the appellant claim a right of recovery from the bank? While it is clear from the evidence that the actual money received by Browne from Barghoorn was, by mistake of the clerk or bookkeeper, placed in the general funds of the bank, it is equally clear that its equivalent was drawn from the funds of the bank by Browne, and used by him in the joint speculation of himself and Barghoorn, and the bank received no consideration whatever therefor or therefrom. That Browne and Barghoorn, by their unlawful and unauthorized act (to use a very mild term to designate their actions), can impose a trust upon the bank is a proposition we are unable to recognize. Petition for rehearing denied.